Per Curiam:

This is an appeal from an order setting aside a judgment rendered by default upon service by publication, and permitting defendants to answer in the action. It has been repeatedly held that such an order is not one which can be reviewed while the action is still pending in the district court. McCulloch v. Dodge, 8 Kan. 476.; Flint v. Noyes, 27 Kan. 351, 353; List v. Jockheck, 45 Kan. 349, 27 Pac. 184; Shurtleff v. Chase County, 63 Kan. 645, 652, 66 Pac. 654; Vail v. School District, 86 Kan. 808, 811, 122 Pac. 885.
The appeal is dismissed.